[Cite as Disciplinary Counsel v. Lape, 135 Ohio St.3d 1302, 2013-Ohio-1533.]




                           DISCIPLINARY COUNSEL v. LAPE.
           [Cite as Disciplinary Counsel v. Lape, 135 Ohio St.3d 1302,
                                    2013-Ohio-1533.]
      (No. 2011-1024—Submitted April 12, 2013—Decided April 18, 2013.)
                              ON ORDER TO SHOW CAUSE.
                                 __________________
        {¶ 1} On November 10, 2011, this court suspended respondent, Lynn
Ann Lape, from the practice of law for a period of six months with the entire
suspension stayed on conditions. Respondent was also ordered to pay costs in this
matter. Respondent has not paid costs as ordered by the court. On February 15,
2013, a show-cause order was issued for failure to pay board and publication
costs. Respondent did not file a response to the show cause order.
        {¶ 2} Upon consideration thereof, it is ordered and adjudged by this
court that respondent, Lynn Ann Lape, Attorney Registration No. 0068728, last
known business address in Cincinnati, Ohio, is found in contempt for failure to
comply with the court’s November 10, 2011 order.
        {¶ 3} It is further ordered that the previously imposed stay of the six-
month suspension is revoked and that respondent is suspended from the practice
of law until respondent pays all costs and accrued interest in full, has applied for
reinstatement, and has been granted reinstatement by this court.
        {¶ 4} It is further ordered that respondent immediately cease and desist
from the practice of law in any form and that she is hereby forbidden to appear on
behalf of another before any court, judge, commission, board, administrative
agency, or other public authority.
                              SUPREME COURT OF OHIO




       {¶ 5} It is further ordered that respondent is hereby forbidden to counsel
or advise or prepare legal instruments for others or in any manner perform such
services.
       {¶ 6} It is further ordered that respondent is hereby divested of each,
any, and all of the rights, privileges, and prerogatives customarily accorded to a
member in good standing of the legal profession of Ohio.
       {¶ 7} It is further ordered by the court that within 90 days of the date of
this order, respondent shall reimburse any amounts that have been awarded
against respondent by the Clients’ Security Fund pursuant to Gov.Bar R.
VIII(7)(F). It is further ordered by the court that if after the date of this order, the
Clients’ Security Fund awards any amount against respondent pursuant to
Gov.Bar R. VIII(7)(F), respondent shall reimburse that amount to the Clients’
Security Fund within 90 days of the notice of that award.
       {¶ 8} It is further ordered that pursuant to Gov.Bar R. X(3)(G),
respondent shall complete one credit hour of continuing legal education for each
month, or portion of a month, of the suspension. As part of the total credit hours
of continuing legal education required by Gov.Bar R. X(3)(G), respondent shall
complete one credit hour of instruction related to professional conduct required by
Gov.Bar R. X(3)(A)(1) for each six months, or portion of six months, of the
suspension.
       {¶ 9} It is further ordered that respondent shall not be reinstated to the
practice of law in Ohio until (1) respondent complies with the requirements for
reinstatement set forth in the Supreme Court Rules for the Government of the Bar
of Ohio, (2) respondent complies with the Supreme Court Rules for the
Government of the Bar of Ohio, (3) respondent complies with this and all other
orders of the court, and (4) this court orders respondent reinstated.
       {¶ 10} It is further ordered that respondent shall immediately do the
following:




                                           2
                                  January Term, 2013




        {¶ 11} 1. Notify all clients being represented in pending matters and any
co-counsel of respondent’s suspension and consequent disqualification to act as
an attorney after the effective date of this order and, in the absence of co-counsel,
also notify the clients to seek legal service elsewhere, calling attention to any
urgency in seeking the substitution of another attorney in respondent’s place;
        {¶ 12} 2. Regardless of any fees or expenses due respondent, deliver to
all clients being represented in pending matters any papers or other property
pertaining to the client or notify the clients or co-counsel, if any, of a suitable time
and place where the papers or other property may be obtained, calling attention to
any urgency for obtaining such papers or other property;
        {¶ 13} 3. Refund any part of any fees or expenses paid in advance that
are unearned or not paid and account for any trust money or property in the
possession or control of respondent;
        {¶ 14} 4. Notify opposing counsel or, in the absence of counsel, the
adverse parties in pending litigation of respondent’s disqualification to act as an
attorney after the effective date of this order and file a notice of disqualification of
respondent with the court or agency before which the litigation is pending for
inclusion in the respective file or files;
        {¶ 15} 5. Send all notices required by this order by certified mail with a
return address where communications may thereafter be directed to respondent;
        {¶ 16} 6. File with the clerk of this court and disciplinary counsel of the
Supreme Court an affidavit showing compliance with this order, showing proof of
service of notices required herein, and setting forth the address where the
respondent may receive communications; and
        {¶ 17} 7. Retain and maintain a record of the various steps taken by
respondent pursuant to this order.




                                             3
                              SUPREME COURT OF OHIO




        {¶ 18} It is further ordered that respondent shall keep the clerk and the
disciplinary counsel advised of any change of address where respondent may
receive communications.
        {¶ 19} It is further ordered that all documents filed with this court in this
case shall meet the filing requirements set forth in the Rules of Practice of the
Supreme Court of Ohio, including requirements as to form, number, and
timeliness of filings.
        {¶ 20} It is further ordered that service shall be deemed made on
respondent by sending this order, and all other orders in this case, by certified
mail to the most recent address respondent has given to the Office of Attorney
Services.
        {¶ 21} It is further ordered that the clerk of this court issue certified copies
of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made
as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of
publication.
                                __________________
        O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                             ______________________




                                           4